Upon petitions for rehearing filed by The London Operating Company, appellee, it is suggested that the opinion of this Court filed August 23, 1932, remanding the cause to the lower court with directions to reform its final decree so that it will conform to the views stated in the appellate court's opinion, works inequitable *Page 489 
consequences to the appellee, for which reason a rehearing should be awarded.
Bonds were given for the protection of the landlord and the order of the Supreme Court does not direct what ultimate disposition should be made of the money which has been paid into the registry of the Court. Upon that question this Court did not think that it was proper to summarily determine what should be done with that money merely because the dismissal of the bill of complaint without prejudice was approved. This is so, because it was taken for granted that the lessor might seek to take further appropriate steps either in this case of in a new one, to subject the fund, if it felt that its rights were not sufficiently protected by the bonds on file, and that therefore this fund, which was deposited as security for payment of rent, should be applied as payment.
In view of the doubt which seems to be entertained about the effect of our previous opinion and judgment, we now modify our opinion and judgment to such effect as to confrom to the views herein expressed and to direct that the entire decree be set aside, and the cause be remanded to the court below with directions to have such further proceedings and enter such amended new decree as will be according to right and equity and not be inconsistent with the views expressed by this Court as to the law governing the rights of the respective parties as set forth in this Court's opinion of August 23, 1932.
Judgment of appellate court modified and petition for rehearing refused.
BUFORD, C.J., AND WHITFIELD, ELLIS, BROWN AND DAVIS, J.J., concur.
TERRELL, J., not participating.